DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 01/04/2022 has been received and considered. Claims 1-4, 9-13, and 18-20 are currently pending. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Shimon Benjamin and Dvir Gassner on 2/8/2022. 
Please amend the claims as follows:
Claims 1-4, 9-13, and 18-20 have been replaced with claims 1-4, 9-13, and 18-20 in the attachment "PROPOSED EXAMINER’S AMENDMENT".
Examiner notes that the claims have been amended to overcome 112 issues and claim objections.

Allowable Subject Matter
Claims 1-4, 9-13, and 18-20 allowed over prior art of record. 
A reason for the indication of allowable subject matter was provided in the Office Action dated 11/05/2021. 

Response to Arguments 
Regarding the claim objections and Claim Rejections - 35 USC § 112, the amendment and Examiner’s Amendment corrected all deficiencies, and those objections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		2/9/22Primary Examiner, Art Unit 2146